Citation Nr: 1824297	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome.

2. Entitlement to an increased rating for left ankle sprain, rated as 10 percent disabling prior to April 02, 2013; and 20 percent disabling, thereafter. 

3. Entitlement to an increased rating for a lumbar strain with degenerative joint disease, rated as 40 percent disabling from June 10, 2011.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in January 2012, December 2012, and March 2014.

In May 2014, the RO issued a rating decision that granted a 20 percent rating for the Veteran's left ankle sprain, effective April 2, 2013.  As this grant, however, did not represent a total grant of benefits sought for the entire period on appeal, the Veteran's claim for a higher rating for his left ankle sprain remains pending before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2014, the Veteran requested a hearing before a Veterans Law Judge at the RO in relation to his appeal; however, in December 2014 he withdrew his hearing request.  See 38 C.F.R. § 20.704 (e) (2017).

The issues of entitlement to an increased rating for a left ankle sprain, entitlement to an increased rating for a lumbar strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2. The Veteran has a current diagnosis of irritable bowel syndrome that manifested during his period of service in Saudi Arabia.  


CONCLUSION OF LAW

The criteria for service connection for IBS as a functional gastrointestinal disorder have been met. 38 U.S.C. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for a chronic disability manifested by certain signs or symptoms that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a). 

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained, chronic multisymptom illness defined by a cluster of signs or symptoms. 38 C.F.R. § 3.317 (a).  A medically unexplained, chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317 (a).  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to: irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  A diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require that symptoms are present for at least six months prior to the diagnosis and are of sufficient severity to diagnose the specific disorder for at least three months prior to the diagnosis. 38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service personnel records confirm the Veteran's service in the Persian Gulf.  His records indicate he served in Saudi Arabia in support of Operation Southern Watch.  

The Veteran has a current diagnosis of IBS. His gastroenterology records report a diagnosis of IBS and that it is an active condition.  IBS is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317.  IBS is specifically listed as a manifestation of a medically unexplained, chronic multisymptom illness under 38 C.F.R. § 3.317 (b)(3). 

The evidence demonstrates that the Veteran's IBS manifested during the Veteran's service and has continued since that time.  In September 2002, approximately a year after separation from service, the Veteran was seen for a VA examination.  The Veteran reported intermittent abdominal pain, usually associated with nausea, abdominal cramping pain, and diarrhea that began during his period of service.  He stated that he would treat himself with Imodium, which was helpful.  The examiner diagnosed the Veteran with irritable bowel syndrome.   More current evidence, to include numerous VA outpatient treatment records, continues to establish a diagnosis of IBS. 

Since the initial diagnosis of IBS in 2002, the Veteran has reported recurrent symptoms of abdominal pain, nausea, and diarrhea since his service in Saudi Arabia.  The Board finds the Veteran's reports of these symptoms to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Accordingly, the Board finds that the Veteran's IBS first manifested during service and has continued since that time. As the Veteran is a "Persian Gulf Veteran" and IBS is considered a qualifying chronic disability under 38 C.F.R. § 3.317, the Board finds that the criteria for service connection for IBS are met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for irritable bowel syndrome is granted.  


REMAND

Unfortunately, the Veteran's claims for an increased rating for his left ankle disability and his lumbar spine disability must be remanded by the Board.  

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  With regard to the Veteran's left ankle disability, the Veteran reported in January 2018 that he was seeking paragraph 30 benefits in relationship to surgery on his left ankle.  Review of the Veteran's records from the Olin E. Teague Veterans' Medical Center indicates that the Veteran underwent left ankle surgery since his March 2015 VA examination.  Accordingly, the Board finds that the Veteran should be afforded a new, contemporaneous examination regarding the severity of his left ankle condition. 

With regard to the Veteran's claim for an increased rating for his lumbar spine condition, the Veteran reported in April 2015 that his lumbar spine evaluation was inaccurate as he was asked to complete portions of the examination while using his cane for support.  Also, the examiner also indicated that she was unable to provide an opinion of the Veteran's functional limitations due to flare-ups without resort to mere speculation as the Veteran was not experiencing a flare-up at the time of the examination.  Based upon these reports, the Board finds that new VA evaluation should be afforded regarding the Veteran's functional limitations due to his lumbar spine condition.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

With regard to TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with the Veteran's remanded claims for an increased rating as any functional limitations found during the Veteran's examination for his left ankle and lumbar back disability could impact whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  Accordingly, the Board remands the Veteran's TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected left ankle and lumbar spine disabilities. 

The examiner must review the claims file in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  The examiner must specifically provide an opinion regarding whether the Veteran's conditions would result in additional functional limitations during periods of flare-ups. 

If the examination is not conducted during a period of a flare-up, the examiner must provide an estimated opinion of additional functional limitations based upon the evidence of record, including the Veteran's lay statements and medical evidence of record.  If the examiner is unable to provide such an opinion, the inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.

2. After any other necessary development, readjudicate the Veteran's claims on appeal.  If the claims remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


